Title: From Alexander Hamilton to Joseph Elliott, 26 October 1799
From: Hamilton, Alexander
To: Elliott, Joseph


          
            Sir, 
            N york Octr. 26th. 99
          
          Captain Bishop has arrived at Bristol with his company on the way to Winter Quarters, and I have directed him to send part of the company to the Schuylkill to receive your orders. This part will consist of about eighteen men, and when they shall have reached your Station, you will be pleased to send back the detachment or part of the detachment from Fort Mifflin; or if circumstances will not suffer you to part with the whole of that detachment you will send back Such part of it as you can conveniently spare—
          With consideration I am, Sir
          Capn. Elliot—
        